Filed 5/25/22 P. v. Mehtizada CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049052
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1801582)

             v.

 TEYMUR MEHTIZADA,

             Defendant and Appellant.



         The trial court granted Teymur Mehtizada probation for offenses involving his
sale of vehicles with fraudulently reset odometers. Mehtizada appeals the restitution
requiring him to pay G.S. $7,000, the price G.S. paid for one such car, which G.S.
testified was “not working.” Mehtizada maintains that he was entitled to an offset against
the purchase price based on a Kelley Blue Book retail valuation for a vehicle of the same
year, make, model, and actual mileage. We conclude the trial court acted within its
discretion in denying the offset.
                                            I.       BACKGROUND1
         In April 2016, G.S. paid $7,000 to buy a 2008 Toyota Prius from Mehtizada. The
ad for the car described it as in good condition, with 68,000 miles. Mehtizada was never


         1
        Because Mehtizada pleaded guilty prior to trial, we derive the facts from the
preliminary hearing transcript.
the licensed owner of the Prius, nor was he a licensed automobile dealer. He did not
disclose to G.S. any issues with the car’s odometer. As of the May 17, 2019, preliminary
hearing, the Prius was “broken” and “not working.”
       In December 2018, M.M. paid $8,000 to buy a 2006 Honda Pilot from Mehtizada,
who claimed to be its original owner. As with G.S., Mehtizada did not disclose to M.M.
any issue with the Pilot’s odometer, which reflected approximately 68,000 miles. But on
his way home from the purchase, M.M. became suspicious when he noticed several
dashboard lights were not functioning. As it turned out, a previous registered owner had
sold the Pilot to a third party for $2,600 with over 200,000 miles. M.M. would not have
purchased the vehicle had he known it actually had more than 200,000 miles on it.
       Mehtizada was arrested after attempting to sell a third vehicle to investigators with
the California Department of Motor Vehicles (DMV). He admitted to the investigators
that he knew the odometer reading was incorrect.
       On May 16, 2019, the Santa Clara County District Attorney filed the operative
information accusing Mehtizada of two counts of grand theft of property over $950
(counts 1 and 3, Pen. Code, § 487, subd. (a)2) for the sales to M.M. and G.S.,
respectively, and one count each of attempted grand theft of property over $950 (count 2,
§§ 664/487), acting as a dealer without a license (count 4, Veh. Code, § 11700), and
unlawful attempted sale of a vehicle (count 5, Veh. Code, § 12120).
       On November 25, 2019, by agreement, the prosecution amended the information
to allege counts 6 and 7, violations of section 460, subdivision (b). The same day,
Mehtizada pled no contest to these two counts.
       On February 4, 2021, the court suspended imposition of sentence and placed
Mehtizada on probation for a period of two years. As to restitution, the trial court
ordered Mehtizada to pay $4,325 to M.M., representing the $8,000 purchase price paid by

       2
           Unspecified statutory references are to the Penal Code.

                                               2
M.M., less $3,675, which M.M. reported as the present value of the Honda Pilot at “the
most recently determined odometer reading of 238,315.”3 The trial court ordered
Mehtizada to pay $7,000 to G.S over Mehtizada’s objection that the sum should be offset
by $2,500 because “[t]he car was later valued at $2,500, utilizing a Blue Book search”
according to his counsel.
       Mehtizada timely appealed.
                                    II.    DISCUSSION
       In ordering Mehtizada to disgorge the undiscounted purchase price to G.S. as
victim restitution, the trial court relied upon the rehabilitative purpose of restitution as a
condition of probation and deemed it appropriate to “remove that profit from [Mehtizada]
and return it to [G.S.]” without offset. Mehtizada concedes that the prosecution met its
initial burden of establishing a prima facie claim for $7,000, sufficient to shift to him the
burden of rebutting G.S.’s claim. But he contends that his counsel’s reference to a Kelley
Blue Book valuation of $2,500 established his entitlement to a corresponding offset,
absent rebuttal evidence of “the specific amount of money actually spent by [G.S.] . . . on
repairs.” On this record, we discern no error in the trial court’s determination that the
purchase price represented a legitimate and nonarbitrary measure of G.S.’s loss.
A.     Legal Standard
       The right of a crime victim to reimbursement for economic losses caused by a
defendant’s criminal conduct is guaranteed by the state constitution and implementing
legislation. (Cal. Const., art. I, § 28, subd. (b)(13)(B); § 1202.4, subd. (f).) “[I]n every
case in which a victim has suffered economic loss as a result of the defendant’s conduct,
the court shall require that the defendant make restitution to the victim or victims in an



       3
        We grant Mehtizada’s unopposed motion to augment the record with M.M.’s
statement of loss and the Kelley Blue Book information on which M.M. relied.

                                               3
amount established by court order, based on the amount of loss claimed by the victim or
victims or any other showing to the court.” (§ 1202.4, subd. (f).)
       Independent of this mandate, the courts have long been vested with broad
discretion to order restitution as a condition of probation under section 1203.1,
subdivision (a)(3), “to foster rehabilitation and to protect public safety.” (People v.
Anderson (2010) 50 Cal.4th 19, 26 (Anderson); People v. Martinez (2017) 2 Cal.5th
1093, 1101-1102 [discretion to order restitution in probation cases is “broader than its
power to order direct victim restitution under [§] 1202.4”].) As a condition of probation,
a trial court may order restitution “even when the loss was not necessarily caused by the
criminal conduct underlying the conviction.” (People v. Carbajal (1995) 10 Cal.4th
1114, 1121.) The court in fashioning such a probation condition is not “limited to the
exact amount of the loss in which the defendant is actually found culpable, nor is there
any requirement the order reflect the . . . damages that might be recoverable in a civil
action. [Citation.]” (Ibid.)
       The process by which a trial court determines the extent of a victim’s loss has long
been treated as an abbreviated one: “[N]umerous courts have held that restitution
hearings require fewer due process protections than civil hearings or criminal hearings of
guilt. [Citations.]” (People v. Giordano (2007) 42 Cal.4th 644, 672, fn. 6 (Giordano).)4
The prosecution on behalf of the victim bears the initial burden of presenting “an
adequate factual basis for the claim.” (Id. at p. 664.) The burden then shifts to the

       4
           “These cases were decided prior to the high court’s decision in Cunningham v.
California (2007) 549 U.S. 270 . . . , which required ‘that, under the Sixth Amendment,
any fact that exposes a defendant to a greater potential sentence must be found by a
jury, . . . and established beyond a reasonable doubt. . . .’ [Citations.]” (Giordano, supra,
42 Cal.4th at p. 672, fn. 6; see also Hester v. United States (2019) __ U.S. __ [139 S.Ct.
509, 510] (dis. opn. of Gorsuch, J.); cf. People v. Pangan (2013) 213 Cal.App.4th 574,
585 [rejecting Sixth Amendment challenge to restitution hearing process].) Mehtizada
raises no due process or other constitutional challenge and in fact invokes the “relaxed”
character of restitution hearings as a basis to rely on his counsel’s unsupported assertion
that the relevant Kelley Blue Book valuation was $2,500.
                                              4
defendant to prove that the amount of restitution claimed by the victim exceeds the loss
actually incurred. (People v. Vournazos (1988) 198 Cal.App.3d 948, 959; People v.
Millard (2009) 175 Cal.App.4th 7, 26 (Millard).)
       In reviewing a restitution order, we liberally construe the crime victim’s right to
restitution. (People v. Stanley (2012) 54 Cal.4th 734, 737 (Stanley).) Where the order of
restitution is a condition of probation, we determine whether the order “is arbitrary or
capricious or otherwise exceeds the bounds of reason under the circumstances.
[Citations.]” (Anderson, supra, 50 Cal.4th at p. 32.) “[T]he question simply is whether
the order is reasonably related to the crime of which the defendant was convicted or to
future criminality.” (In re I.M. (2005) 125 Cal.App.4th 1195, 1209.) Where the exercise
of discretion depends on factual findings, “the ‘ “power of the appellate court begins and
ends with a determination as to whether there is any substantial evidence, contradicted or
uncontradicted,” to support the trial court’s findings.’ [Citation.]” (People v. Baker
(2005) 126 Cal.App.4th 463, 468-469.) “ ‘ “[A]ll intendments and presumptions are
indulged to support [a judgment] on matters as to which the record is silent, and error
must be affirmatively shown.” ’ ” (Giordano, supra, 42 Cal.4th at p. 666.)
B.     Analysis
       Having conceded that the prosecution had met its initial burden, it was
Mehtizada’s obligation prove that the amount of restitution claimed by G.S. exceeded the
loss actually incurred. Having undertaken to do so by showing that the Prius was
valuable to G.S., it was Mehtizada’s burden to substantiate the actual value of the Prius,
not G.S.’s burden to prove that it had none. The trial court acted within its discretion in
implicitly determining that Mehtizada did not meet his burden.
       On the record before it, the trial court acted within its discretion by declining to
rely on the Kelley Blue Book valuation of a car that, unlike G.S.’s, was generally
marketable. To be sure, the Kelley Blue Book has been acknowledged as “a widely
accepted source” for “the retail value” of a used car. (Martinez v. Enterprise Rent-A-Car
                                              5
Co. (2004) 119 Cal.App.4th 46, 56.) But Mehtizada’s resort to M.M.’s inclusion of
Kelley Blue Book reports in his statement of loss for the Honda Pilot confirms that Blue
Book valuations apply only to vehicles in at least “fair condition,” i.e., “still in safe
running condition and [having] a clean title history.” Mehtizada did nothing to establish
that G.S.’s Prius was in a condition that the Kelley Blue Book would recognize as
marketable. G.S., on the other hand, testified that the car was “broken” and “not
working.” Moreover, DMV investigators established that its title history was less than
“clean.” M.M.’s apparently unsolicited concession that his Honda Pilot was
appropriately valued by reference to the Kelley Blue Book did not entitle Mehtizada to
force the same upon G.S. (Cf. Evid. Code, § 810 [owner of property competent to value
the property].)
       Mehtizada argues that comparing the present value of the Prius to the past
purchase price is improper because G.S. may have derived value from the Prius in the
interim. But this argument is, on the present record, speculative.
       Mehtizada first contends that the prosecution must establish that G.S. incurred
repair costs to justify a restitution award of the full purchase price. In support, Mehtizada
relies on inapposite authorities interpreting subdivision (f)(3)(A) of section 1202.4, rather
than the trial court’s broader authority under section 1203.1. (In re Dina V. (2007) 151
Cal.App.4th 486; Stanley, supra, 54 Cal.4th 734; In re Alexander A. (2011) 192
Cal.App.4th 847.) Mehtizada misreads these cases, which specifically affirmed that a
trial court in valuing a stolen or damaged vehicle is not limited to its replacement value,
but may award restitution at a higher projected estimate of costs to repair it. (In re Dina
V., supra, 151 Cal.App.4th at p. 489 [restitution ordered as a condition of juvenile
probation not limited by replacement value]; Stanley, supra, 54 Cal.4th at p. 737
[affirming award of restitution in the amount of $ 2,812.94, based on body shop’s written
estimate of repair cost, rather than purchase price of $950]; In re Alexander A., supra,
192 Cal.App.4th at p. 856 [restitution not limited by replacement value].) Contrary to
                                               6
Mehtizada’s contention, none of these authorities required proof that the victims had
actually incurred repair expenses as a condition of restitution.5
       The authorities on which Mehtizada next relies to support the proposition that
awarding G.S. the full amount he paid for the Prius results in an improper “windfall” are
inapposite. In both cases, the disputed issue related to the rationality of the trial court’s
methodology, not in the bare excess of the resulting calculation.
       In People v. Chappelone (2010) 183 Cal.App.4th 1159 (Chappelone), the court
acknowledged that imprecision alone does not constitute an abuse of discretion, so long
as the methodology employed by the court is rational. (Id. at pp. 1175-1176.) There, the
trial court abused its discretion by relying on the original retail value to calculate
restitution for merchandise that was “largely damaged and unsellable” at the time it was
stolen from a retailer. (Ibid.) The instant case represents the inverse of Chappelone:
Mehtizada’s offense consisted not of stealing merchandise that could never be marketed
at all, but in fraudulently inducing G.S. to pay the retail price for a distressed car the trial
court impliedly found G.S. would not otherwise have purchased and that G.S. could
himself not market. Mehtizada’s reliance on Millard is similarly misplaced.
       In Millard, the court affirmed an order for restitution in the amount accepted by
the victim’s medical providers as payment in full, as opposed to the amount the providers
had initially billed the victim’s insurer: “To ‘fully reimburse’ the victim for medical
expenses means to reimburse him or her for all out-of-pocket expenses actually paid by
the victim or others on the victim's behalf (e.g., the victim’s insurance company).”
(Millard, supra, 175 Cal.App.4th 7, 27.)
       Here, the methodology employed by the trial court was to set restitution at the
purchase price each victim actually paid to Mehtizada, less the value, if any, the record

       5
        To the contrary, nothing in the courts’ reliance on repair estimates appears to
foreclose the victims from later electing to use their higher value cost-of-repair restitution
to purchase a less expensive replacement vehicle, pocketing the difference.
                                               7
established the victim retained as of the time of claim. No defect in the trial court’s
methodology is apparent. As in Millard, there is no question as to what G.S. actually
paid as a result of Mehtizada’s offense. Like the retailer in Chappelone, Mehtizada failed
to justify reliance on a theoretical retail value untethered to the actual condition of the
property.
       Mehtizada finally contends that the Prius had some non-negligible value if only as
scrap, or that G.S. surely realized some value from the Prius for the years that he owned
it. But Mehtizada made neither of these arguments in the trial court and no effort to
quantify such value. We therefore will not conclude that the trial court erred in not
intuiting alternative valuations that Mehitizada did not ask it to undertake. “ ‘ “If the
circumstances reasonably justify the [trial court’s] findings,” the judgment may not be
overturned when the circumstances might also reasonably support a contrary finding.
[Citation.] We do not reweigh or reinterpret the evidence; rather, we determine whether
there is sufficient evidence to support the inference drawn by the trier of fact. [Citation.]’
[Citation.]” (Millard, supra, 175 Cal.App.4th at p. 26.)
                                   III.   DISPOSITION
       The judgment is affirmed.




                                               8
                           _____________________________________
                                            LIE, J.




WE CONCUR:




_________________________________
GREENWOOD, P.J.




_________________________________
GROVER, J.




People v. Mehtizada
H049052